DETAILED ACTION
This action is responsive to the Application filed 11/12/2021.
Accordingly, claims 1-18 are submitted for prosecution on merits.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 10 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 9, 17 of U.S. Patent No. 10,437,636 (hereinafter ‘636), in view of Malik et al, USPubN: 2010/0235654(herein Malik) and KR 101865924, “Apparatus and Method for Estimation of Weekly Power Load to Improve Processing Time Using Neural Network and Revision Factor” (translation), 6-11-2018, 15 pgs (herein ‘5924)
 Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following observations. Following are but a few examples as to how the certain claims from the instant invention and from the above copending application are conflicting with each other.
	Instant claim 1					‘636 claim 1
system for intelligent power management, comprising a processing unit coupled to instructions which cause the system to: trigger a collection of infrastructure data, application data, power data, and machine element data;
system for intelligent power management, comprising a processing unit coupled to instructions which cause the system to: trigger by a collection layer, a collection of infrastructure data, application data, power data, and machine element data
model and enable, via a predictive analytics engine, scenario modeling for and of designated applications, virtual machines, and power loads, based on the collected infrastructure data, application data, power data and machine element data;  
and based on the modeled and enabled scenario modelling,
analyze the collected data by an analytic engine comprised in the computer automated system; 
and based on the collected analyzed data, trigger an operational state change, the state change comprising
an application load balancing and a power load balancing -- see (*) from below
trigger an infrastructure load balancing, an application load balancing and a power load across a plurality of data centers by real-time migration of an infrastructure load, an application load and a power load from one data center to another;
the application load balancing and a power load balancing (performed) across a plurality of data centers by real-time migration of an application load and a power load from one data center to another;
and
and wherein the system is configured to allow each data center to communicate with each other data center over a network and to connect to a plurality of energy providers over the network.
wherein the system is configured to allow each data center to communicate with each other data center over a network and to connect to a plurality of energy providers over the network


(*) ‘636 claim 1 does not explicitly recite “model and enable, via a predictive analytic engine, scenario modeling for and of designated applications, virtual machines, and power loads, based on the collected infrastructure data, application data, power data and machine element data”
Following is the rationale showing why (*) would have been obvious.
‘5924 discloses use of neural network training as a predictor and corrector engine (pg. 4) to estimate power consumption (pg. 5), collected daytime load prediction (pg. 4, 6) associated with a power servicing or delivery infrastructure; in terms of a recursive predictor model to generate estimates and configuration analysis to improve performance on delivery (reducing real- time delay) and resources utilization associated with service for power provisioning, the repeated training using real-time values from classification of collection data, recalculating of power use and weighting thereof, predicted value thereof, coupled with established power usage and load curve(middle pg. 3-4, pg. 10) and adjusting of correction coefficient (pg. 8-9), whereby predicted consumption for a given period is refined to match an desired performance of the power provisioning service according to which, a response time is adapted as part of instant planning and power demand reduction via use of real-time load-balancing (see Abstract) for users
Hence, load prediction associated with service infrastructure to deliver power, using a predictive model analyzing or reweighting of training values in reference to calculated power use, predicted consumption load and collected infrastructure data, and real-time power data for improving service performance and power load balancing is recognized.
Further, Malik discloses adaptive monitoring framework (para 0015) having virtual machines executing on power devices (para 0031) or server computing units in a cooling infrastructure (para 0013) comprising data center, racks and power distribution panels where power management utilizes models for predicting power usage (para 0037) to adapt server elements and rank applications in line the increment of power load as anticipated by the computational model, via adjustment to application loads and infrastructure conditions to improve heating and cooling of the server/application as well as balancing respective loads on selective servers (para 0014), the predictive method using correlative analytics made on basis of power usage and enviromental metrics associated wth power consumption, CPU metrics (time slice of virtual machines – Fig. 5; para 0034)  and workload of server of the datacenters (para 0035-0036), where load balancing policies derived from the power management include repositioning of server locations, migration of virtual macbines between the physical serveras a measure to address dynamic allocation of application loads, and power requirements in such virtualization contexts (para 0013); hence predictive model analyzing power consumption and load requirements for server applications, cooling infrastructure power demands, CPU allocation for virtual machines in line with deriving adaptive balancing of loads for computing units of the infrastructure based on collected and predicted data is recognized.
Therefore, it would have been obvious at the time the invention was made for one skill in the art to implement the analytic engine by ‘636 geared for power and application load balancing so that based on collected information from infrastructure measurement including application data, power data, machine element data, analyzing and modeling via a predictive analytic engine -as in ‘5924 and Malik -  can support predictive analysis, reweighting of power consumption curve requirement and delivery response time– as in ‘5924 - mapping of compute units with every increment for power, and reevaluation of dynamic power requirements and resource allocation need – as set forth in Malik - for designated applications, virtual machines, and power loads, based on ‘636  collected infrastructure data, application data, power data and machine element data; because
Infrastructure metrics or demand for power, application data and virtual machine resource requirement and server runtime entails power load and dynamic consumption demands that necessitate predictive analytics whose recursive computational effect would not only enable reiterating classifying and weighting of dynamic or real-time data from infrastructure data, application data, power data and machine level computing elements – as set forth with ‘636 use of collection data- into repeated model runs, but also afford correlative evaluation between predicted values and the intial set of inputs so to iteratively seek the most optimum set of power provisioning settings, improved mapping between load dynamics and resources configuration and physical host platforms, machines or virtualized application entities thereon to timely provision for the load requirement (e.g. with adaptive load balancing) or responsively fulfilling to servicing aspect of the infrastructure (e.g. cooling of data centers compute units or servers) with minimized performance setbacks while meeting dynamics or instant increments to loads and power resource demands incurred on the respective applications runtime and power machine operational contexts
Therefore, based on the obviousness analysis for (*), instant claim 1 is deemed obvious over ‘636 claim 1 as set forth above.
	Instant claim 10						‘636 claim 9
system for intelligent power management and comprising a processing unit (for performing) a method comprising: triggering a collection of infrastructure data, application data, power data, and machine element data;
system for intelligent power management and comprising a processing unit (for performing) a method comprising: triggering by a collection layer comprised in the processing unit, collecting of infrastructure data, application data, power data, and machine element data
via a predictive analytics engine, modeling and enabling scenario modeling for and of designated applications, virtual machines, and power loads, based on the collected infrastructure data, application data, power data and machine element data;
analyzing the collected data by an analytic engine comprised in the computer automated system; and triggering, based on the analyzed collected data, an operational state change  - refer to rationale for (*) from above.
based on the modeled and enabled scenario modelling, triggering an infrastructure load balancing, an application load balancing and a power load balancing by the processing unit, across a plurality of data centers, by real-time migration of an infrastructure load, an application load and a power load from one data center to another
wherein the triggering of the operational state change further comprises an application load balancing and power load balancing across a plurality of data centers, by real-time migration of an application load and a power load from one data center to another;
wherein the system is configured to allow each data center to communicate with each other data center over a network and to connect to a plurality of energy providers over the network.
wherein the triggering is based on a communication by each data center to each other data center over a network and the communication further comprises connecting to a plurality of energy providers over the network.


Based on the rationale addressing feature (*), instant claim 10 would be deemed obvious over ‘636 claim 9.
‘636 claim 17 (apparatus) recites the same features as ‘636 claim 9; hence instant claim 10 (apparatus) would be deemed an obvious variant of ‘636 claim 17 for the same reasons set forth above.
Instant claims 2-9, 11-18 are therefore unpatentable for being dependent on a rejected base claim.
Claims 1, 10 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 10 of U.S. Patent No. 11,182,201 (hereinafter ‘201), in view of Malik et al, USPubN: 2010/0235654(herein Malik) and KR 101865924, “Apparatus and Method for Estimation of Weekly Power Load to Improve Processing Time Using Neural Network and Revision Factor” (translation), 6-11-2018, 15 pgs (herein ‘5924)
		Instant claim 1						‘201 claim 1
system for intelligent power management, comprising a processing unit coupled to instructions which cause the system to: trigger a collection of infrastructure data, application data, power data, and machine element data;
system for intelligent power management, comprising a processing unit with instructions encoded thereon, for causing the system to: trigger a collection of infrastructure data, application data, power data, and machine element data;
model and enable, via a predictive analytics engine, scenario modeling for and of designated applications, virtual machines, and power loads, based on the collected infrastructure data, application data, power data and machine element data;  
and based on the modeled and enabled scenario modelling,
based on the collected data, trigger an operational state change, wherein the triggered operational state change, the state change comprising an infrastructure load balancing, an application load balancing and a power load balancing across a plurality of data centers, wherein
trigger an infrastructure load balancing, an application load balancing and a power load across a plurality of data centers by real-time migration of an infrastructure load, an application load and a power load from one data center to another;
the infrastructure load balancing, an application load balancing and a power load balancing by the processing unit, across a plurality of data centers (being performed)
by real-time migration of an infrastructure load, an application load and a power load from one data center to another --  see rationale for (*) from above
and wherein the system is configured to allow each data center to communicate with each other data center over a network and to connect to a plurality of energy providers over the network.
wherein the system is configured to allow each data center to communicate with each other data center over a network and to connect to a plurality of energy providers over the network


	Thus, based on the rationale set forth in (*), instant claim 1 would be deemed obvious over ‘201 claim 1.
	Instant claim 10 comprises the exact same features of instant claim 1; whereas ‘201 claim 10 recites the same limitations of ‘201 claim 1; therefore, instant claim 10 would be deemed obvious over ‘201 claim 10 for the same reasons set forth above.
	Instant claims 2-9, 11-18 are therefore unpatentable for being dependent on a rejected base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
Septembre 22, 2022